Title: To James Madison from David Humphreys, 27 March 1801
From: Humphreys, David
To: Madison, James


No: 270Sir,
Madrid March 27th: 1801.
Yesterday I received by way of St. Sebastian farther copies of your several Dispatches, dated the 2nd of August and the 8th and 23d of September last. My first proceedings on the contents of all of which having already been reported, I have only to observe that I shall continue to transmit to you my correspondence with His Catholic Majesty’s Ministers on these and other subjects of national concern as soon as it can be copied. In the mean time, I have to offer my thanks for the files of News Papers which came to hand by the same conveyance. It will doubtless not have escaped your observation, that regular intelligence is always acceptable and may often be useful to the Ministers of the United States at foreign Courts. Even by a judicious use of that which is sometimes obtained thro’ the medium of public prints, considerable services may be rendered to our Country. I had not for a very long time before received any general information of any kind whatsoever from the Department of State. But many Individuals arriving in Spain from the United States have been so obliging as to furnish me with Gazettes, which have enabled me at times to detect pernicious falsehoods that were in circulation and replace them by useful truths collected from authentic Documents.
In the present extraordinary Epocha in the History of the Human Race, I will not only endeavour to keep you informed of the most remarkable occurrences in this Mission, but also to communicate such events of magnitude which may happen elsewhere as I shall judge may be in any degree interesting to our Government. In the midst of revolutions, wars, convulsions and conventions, every public functionary ought to be alert on his post. And the more so since the doctrine of compensation (that is to say, commutation of what in effect belongs to neither of the contracting parties) has been introduced into practice by negociations, in such sort that the political fate of Millions may be changed by the stroke of a pen, without their having the slightest volition in, or expectation of, it. In Europe scarcely any nation of the second order can foretell to whom it is to be the ensuing year attached. Happily for us the Atlantic is our guarantee. With us, while the Host of Patriots (however they may differ in opinion on smaller points) rally round the Standard of Independence, placed as the Ministers of the United States are as Centinels on this side of the Ocean, to prevent surprize, it is their duty to give the alarm or pass the word of “all is well,” as circumstances shall occur. For thus detached from the Main body shall our love for the common cause be diminished; or can we seperately take less interest, than those who remain together, in the safety and happiness of the Republic?
It is difficult to comprehend the system of foreign policy which at present prevails in France. While it is doubtful whether it be the design by conquering Portugal to erect it into a Republic or to add it as a Province to Spain; in Italy it appears to be the project rather to lessen than encrease the number of Republics. It is currently believed that the King of Sardinia (at the express instances of the Courts of Petersburg and Berlin) will be reinstated in the possession of Piedmont—but that Savoy will rest annexed to France.
Lucien Bonaparte told the Nuncio at this Court, a few days ago, “that the misintelligence with Naples being now done away, he expected the Pope would have full reason to be satisfied; as it is the intention to restore to him the whole or at least a considerable part of the three Legations.” This will diminish very much the Cisalpine territory. In addition to the Republics already absorbed, there is question of curtailing the little Ligurien Republic, by adding the Gulph of Spezia to the Dominions of the new King of Tuscany. In the mean time, General Murat who commands in those Countries seems to have sufficient Powers for making and unmaking Sovereign States at pleasure. I say nothing of the consolidation of small States with great ones in Germany, in Holland, there is much agitation in consequence of the proposition for revising the Constitution. It occasioned the fall of the funds. And some of the strong friends of that Revolution are of opinion, that the People would prefer the recall of the Stadholder to the establishment of a first Consul upon the model of the French Constitution.
I have lately received a letter from Mr. Stephen Higginson of Boston, in which he informed me he had written to you on the subject of obtaining indemnification from this Government for the losses sustained by the detention of two vessels in Spanish ports, and that you had advised him you would mention the subject in your next letter to me. In reply, I have acquainted him with the Note which I passed to this Government demanding general compensation; and that I feared it would be a considerable time before we could obtain satisfaction for our just claims. With sentiments of great regard and esteem I have the honour to be, Sir, Your most obedient and most humble servt.
D. Humphreys.
P. S. March 30th. Malo has returned to Court by the influence of the Queen. Few events could shew more strongly the fluctuating state of things.

March 31st. I enclose herewith a Representation made by the Merchants of Cadiz to H. C. M. setting forth the impossibility of their paying the 2,000,000 Dolls. assigned to them as their quota of the extraordinary Imposition. I have judged that so striking a picture of the present distressed situation of that once flourishing commercial Town would not be uninteresting.
It appears to be a fact, that the Spanish Government has granted several ships of the line (seven I believe) to be manned & employed by the French Government. An Admiral in Commission of the latter, lately arrived from Paris, has gone to Cadiz for the purpose of superintending the equipping some of them.
 

   
   RC and enclosures (DNA: RG 59, DD, Spain, vol. 5). RC marked triplicate; in a clerk’s hand, except for Humphreys’s signature and two postscripts; docketed by Wagner. Italicized words were written in code; key not found. Postscript of 30 Mar., marked duplicate, decoded interlinearly by Wagner and filed with triplicate copy. For enclosures, see nn. 2 and 4.



   
   In January and February Humphreys was busy complaining to Spanish authorities about the outfitting of privateers in Spanish ports and calling for compensation to injured American shipowners (Humphreys to secretary of state, nos. 261 and 262, 13 Jan. and 24 Feb. 1801 [DNA: RG 59, DD, Spain, vol. 5]).



   
   Filed with Humphreys’s dispatch no. 270 is a copy of a one-page note (in Spanish) from Pedro Cevallos Guerra, dated 28 Mar., concerning an act of piracy committed against a Spanish vessel in the South Atlantic in September 1800 by a frigate flying British colors. Cevallos had replaced Mariano Luis de Urquijo as Spanish first minister of state in 1800 (Diccionario de historia de España, 1:819).



   
   Godoy being temporarily out of favor, Queen Maria Luisa had reportedly taken as her lover a Venezuelan soldier in the royal guard who is known to history only as Mallo (Carlos Seco Serrano, Godoy: El hombre y el político [Madrid, 1978], p. 86).



   
   In a three-page memorial (in Spanish, docketed by Wagner), dated 20 Mar., Cádiz merchants protested a levy presumably made to finance the invasion of Portugal.


